EXHIBIT 99.1 PRESS RELEASE OLD LINE BANCSHARES, INC. FOR IMMEDIATE RELEASE CONTACT: MARK SEMANIE April 18, 2014 ACTING CHIEF FINANCIAL OFFICER (301) 430-2508 OLD LINE BANCSHARES, INC. REPORTS $1.8 MILLION IN NET INCOME AVAILABLE TO COMMON STOCKHOLDERS, A 42.70% INCREASE, FOR THE FIRST QUARTER ENDED MARCH 31, 2014 BOWIE, MD – Old Line Bancshares, Inc. (NASDAQ: OLBK), the parent company of Old Line Bank, reported net income available to common stockholders increased $549,300 or 42.70% to $1.8 million for the three months ended March 31, 2014, compared to net income of $1.3 million for the three months ended March 31, 2013.Earnings were $0.17 per basic and diluted common share, respectively, for the three months ended March 31, 2014 and $.19 per basic and diluted common share for the same period in 2013.The increase in net income is primarily the result of a $2.5 million increase in net interest income, offsetting an increase of $1.9 million in non-interest expense. 1st QUARTER HIGHLIGHTS: · Net income of $1.8 million was recorded for the three month period ending March 31, 2014 compared to net income of $1.3 million representing an increase of $549,300 or 42.70% from the period ending March 31, 2013. · Total assets at March 31, 2014 increased by $25.7 million from December 31, 2013. · The first quarter Return of Average Assets (ROAA) and Return on Average Equity (ROAE) were 0.64% and 5.95%, respectively, compared to ROAA and ROAE of 0.61% and 7.26%, respectively, for the first quarter of 2013. · Net loans increased $1.8 million during the three months ended March 31, 2014, to $851.1 million, compared to $849.3 million at December 31, 2013. · Total deposits grew by $33.8 million, or 3.47%, since December 31, 2013. · The net interest margin was 4.29% compared to 4.36% for the same period in 2013 and 4.64% for the quarter ended December 31, 2013. · We ended the 1st quarter of 2014 with a book value of $11.99 per common share and a tangible book value of $10.79 per common share compared to $11.71 and $10.50, respectively, at December 31 2013. · Non-performing assets decreased to 1.12% of total assets at March 31, 2014 compared to 1.27% at December 31, 2014. · We maintained liquidity and by all regulatory measures remained “well capitalized”. Total assets increased $25.7 million from December 31, 2013 primarily due to an increase in cash and cash equivalents as a result of deposit growth.Deposit growth during the three month period was comprised of increases of $5.8 million, or 2.53%, in non-interest bearing deposits and $28.0 million, or 3.76%, in our interest bearing deposits.The increase in our deposit base is due to our enhanced presence in our primary market and surrounding areas due to our continued efforts by our cash management team and financial services team.We used some of these funds acquired from increased deposits to reduce our short term borrowings and expect to use the remainder to fund loan originations in the near future. Total net loans increased $1.8 million during the three month period ended March 31, 2014.The unusual inclement weather for our area is a key factor for the low level in loan growth compared to recent periods.The first quarter is historically a soft quarter for loan growth however we are on target with projections. The increase in net income for the three months ending March 31, 2014 compared to the three months ending March 31, 2013 noted above was primarily the result of a $2.5 million, or 32.01%, increase in net interest income and a $165,000, or 13.41%, increase in non-interest income, partially offset by a $1.9 million increase in non-interest expense.Net interest income increased as a result of an increase in our average interest earning assets partially offset by a decrease in yield on such assets. In comparison to the fourth quarter 2013 net interest income decreased $1.2 million primarily as a result of a reduction to fair value accretion on our loan portfolio partially offset by a $28,000 reduction in interest paid on interest bearing liabilities due to a decline in fair value interest expense on acquired deposits. The increase in non-interest income of $165,000 was primarily the result of the $107,000 gain on sale of residential mortgage loans sold in the secondary market; Old Line Bank did not sell loans in the secondary market prior to its acquisition of this business as part of its acquisition of WSB Holdings, Inc. “WSB” in May 2013.The increase in non-interest expense was mainly attributable to increases in salaries and benefits and occupancy and equipment expenses.Salaries and benefits increased by $1.6 million, or 50.76%, compared to the same period of 2013 primarily as a result of the additional staff due to the WSB acquisition and additions to the commercial lending, marketing director and cash management teams.Included in salaries and benefits is $550,000 in severance payments.The severance was associated with merger related staff reductions that eliminated $1.1 million in annual salaries and benefits in the quarter.In early April further reductions were made that will save an additional $330,000 in annual salaries and benefits for a total reduction of $1.4 million.The increases in occupancy and equipment expenses are also the result of the WSB acquisition as compared to the same three months last year.As a result of our final conversion of the core processing systems of the WSB merger on November 1, 2013, which was the last merger-related activity and expense with respect to the WSB acquisition, merger related costs decreased $211,300 compared to the same period in 2013. The net interest margin for the three months ended March 31, 2014 decreased 35 basis points from the year ended December 31, 2013 due to a reduction to fair value accretion on our loan portfolio.The decrease in accretion is the result of the loan sale that occurred in the fourth quarter of 2013.The average interest rate on total interest-bearing liabilities decreased to 0.51% for the three months ended March 31, 2014 compared to 0.66% for the three months ended March 31, 2013. Mr. Cornelsen stated: “I am pleased to report strong earnings for the first quarter of 2014 and look forward to the remainder of the year ahead.We continue to execute our strategic plan of establishing ourselves as a strong leader in the Metro Washington D.C. market. Our continued investment of talent and infrastructure position us to expand our footprint and increase our customer base.Our asset quality remains strong and profitability is improving with the completion of the integration of WSB allowing us to continue to enhance Old Line Bank’s franchise value as we move forward.” Old Line Bancshares, Inc. is the parent company of Old Line Bank, a Maryland chartered commercial bank headquartered in Bowie, Maryland, approximately 10 miles east of Andrews Air Force Base and 20 miles east of Washington, D.C.Old Line Bank has 23 branches located in its primary market area of suburban Maryland (Washington, D.C. suburbs and Southern Maryland) counties of Anne Arundel, Calvert, Charles, Prince George's and St. Mary's.It also targets customers throughout the greater Washington, D.C. metropolitan area. The statements in this press release that are not historical facts, in particular the statements with respect to loan originations in the near future, expected savings from personnel reductions, expanding our footprint and increasing our customer base, improving profitability and enhancement of Old Line Bank’s franchise following our recent merger with WSB constitute “forward-looking statements” as defined by Federal securities laws.Such statements are subject to risks and uncertainties that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements.These statements can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “intends,” “may,” “will,” “should,” “anticipates”, “plans” or similar terminology.Actual results could differ materially from those currently anticipated due to a number of factors, including, but not limited to, deterioration in economic conditions or a slowdown in the recovery in our target markets or nationally, sustained high levels of or increases in the unemployment rate in our target markets, the actions of our competitors and our ability to successfully compete, in particular in new market areas, and changes in laws impacting our ability to collect on outstanding loans or otherwise negatively impact our business, including regulations implemented pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act enacted in July 2010.Forward-looking statements speak only as of the date they are made.Old Line Bancshares, Inc. will not update forward-looking statements to reflect factual assumptions, circumstances or events that have changed after a forward-looking statement was made.For further information regarding risks and uncertainties that could affect forward-looking statements Old Line Bancshares, Inc. may make, please refer to the filings made by Old Line Bancshares, Inc. with the U.S. Securities and Exchange Commission available at www.sec.gov. Old Line Bancshares, Inc. & Subsidiaries Consolidated Balance Sheets March 31, December 31, 2013 (1) September 30, June 30, March 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Cash and due from banks $ Interest bearing accounts Federal funds sold Total cash and cash equivalents Investment securities available for sale Loans held for sale - Loans held for invesment, less allowance for loan losses Equity securities at cost Premises and equipment Accrued interest receivable Deferred income taxes Bank owned life insurance Other real estate owned Goodwill Core deposit intangible Other assets Total assets $ Deposits Non-interest bearing $ Interest bearing Total deposits Short term borrowings Long term borrowings Accrued interest payable Accrued pension Other liabilities Total liabilities Stockholders' equity Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) Total Old Line Bancshares, Inc. stockholders' equity Non-controlling interest Total stockholders' equity Total liabilities and stockholders' equity $ Shares of basic common stock outstanding (1) Financial information as of December 31, 2013 has been derived from audited financial statements. Old Line Bancshares, Inc. & Subsidiaries Consolidated Statements of Income Three Months Ended March 31, Three Months Ended December 31, Three Months Ended September 30, Three Months Ended June 30, Three Months Ended March 31, 2013 (1) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income Loans, including fees $ Investment securities and other Total interest income Interest expense Deposits Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Gain on sales or calls of investment securities - - - Gain on sale of stock - Earnings on bank owned life insurance Losses on disposal of assets - - - ) ) Gain on sale of loans - Other fees and commissions Total non-interest income Non-interest expense Salaries & employee benefits Occupancy & Equipment Data processing Merger and integration Core deposit amortization (Gains)losses on sales other real estate owned ) ) ) OREO expense Other operating Total non-interest expense Income (loss) before income taxes ) Income tax (benefit) expense ) Net income (loss) ) Less: Net (loss) attributable to the noncontrolling interest ) Net income (loss) available to common stockholders $ ) $ Earnings (loss) per basic share $ ) $ Earnings (loss) per diluted share $ ) $ Dividend per common share $ Average number of basic shares Average number of dilutive shares (1) Financial information as of December 31, 2013 has been derived from audited financial statements. Old Line Bancshares, Inc. & Subsidiaries Average Balances, Interest and Yields 3/31/2014 12/31/2013 9/30/2013 6/30/2013 3/31/2013 Average Balance Yield Average Balance Yield Average Balance Yield Average Balance Yield Average Balance Yield Assets: Int. Bearing Deposits $ % $ % $ % $ % $ % Investment Securities % Loans % Allowance for Loan Losses ) Total Loans Net of allowance % Total interest-earning assets % Noninterest bearing cash Other Assets Total Assets $ Liabilities and Stockholders' Equity Interest-bearing Deposits $ % $ % $ % $ % $ % Borrowed Funds % Total interest-bearing liabilities % Noninterest bearing deposits Other Liabilities Noncontrolling Interest Stockholder's Equity Total Liabilities and Stockholder's Equity $ Net interest spread % Net interest income and Net interest margin(1) $ % $ % $ % $ % $ % (1) Interest revenue is presented on a fully taxable equivalent (FTE) basis.The FTE basis adjusts for the tax favored status of these types of assets.Management believes providing this information on a FTE basis provides investors with a more accurate picture of our net interest spread and net interest income and we believe it to be the preferred industry measurement of these calculations.See “Reconciliation of Non-GAAP Measures.” Available for sale investment securities are presented at amortized cost. The accretion of the fair value adjustments positively impacted the yield on loans and increased the net interest margin in each of these three month periods as follows: 3/31/2014 12/31/2013 9/30/2013 6/30/2013 3/31/2013 Fair Value Accretion Dollars % Impact on Net Interest Margin Fair Value Accretion Dollars % Impact on Net Interest Margin Fair Value Accretion Dollars % Impact on Net Interest Margin Fair Value Accretion Dollars % Impact on Net Interest Margin Fair Value Accretion Dollars % Impact on Net Interest Margin Commercial loans (1) $ 0.00 % $ 0.00 % $ 0.01 % $ 0.02 % $ 0.11 % Mortgage loans (1) ) ) Consumer loans Interest bearing deposits Total Fair Value Accretion $ 0.16 % $ 0.57 % $ 0.56 % $ 0.14 % $ 0.13 % (1) Reclassification of a single loan from mortgage loans to commercial loans during the period caused the negative amortization in mortgage loans during the first quarter of 2013, The impact of this reclassification was immaterial in prior periods. Below is a reconciliation of the fully tax equivalent adjustments and the GAAP basis information presented in this report: 3/31/2014 12/31/2013 9/30/2013 6/30/2013 3/31/2013 Net Interest Income Yield Net Interest Income Yield Net Interest Income Yield Net Interest Income Yield Net Interest Income Yield GAAP net interest income $ 4.11 % $ 4.46 % $ 4.51 % $ 4.08 % $ 4.12 % Tax equivalent adjustment Federal funds sold - 1 2 Investment securities Loans Total tax equivalent adjustment Tax equivalent interest yield $ 4.29 % $ 4.64 % $ 4.69 % $ 4.28 % $ 4.36 % Old Line Bancshares, Inc. & Subsidiaries Selected Loan Information (Dollars in thousands) March 31, December 31, September 30, June 30, March 31, Acquired Loans(1) Non-accrual(2) $ $ $
